BEAUCHAMP, Judge.
From a conviction in the District Court, 102nd Judicial Dis*591trict, Red River County, in which a fine of $250.00 was assessed for a violation of the liquor laws, appellant brings this appeal.
The first bill of exception complains of the charge of the court and quotes from it the following: “You are instructed that Red River County, Texas, is a dry area as defined by the Statute ***** and you are instructed to assess his fine not less than $100.00 nor more than $1,000.00 or by imprisonment in the County Jail for not to exceed one year.”
Appellant was tried by a jury on a plea of not guilty. The charge was an oral one and the judge approved the foregoing as a part of his charge. It will be noted that five stars are in the second line, probably indicating that something had been left out of the quoted paragraph, but we are unable to supply the missing part either for the support of the bill or to destroy it. The objection raised is as to the weight of the evidence, but relates only to that part which says Red River County is a dry area. The court was justified in giving this. There is no objection to the rest of it.
Appellant’s bills of exception numbers two and three are considered to have no merit and are overruled.
Appellant’s bill of exception' number four as prepared reflects error, but as qualified by the court we think all the harm was waived by appellant and that the evidence was admitted without objection.
Appellant’s bill of exception number five, presenting a matter somewhat similar to that in bill number four, is qualified by the court adopting his qualifications to bill number four as applicable to number five without recopying it. We are hardly able to fit the statement found in the qualifications to bill number four to that in number five and feel that such qualification is not sufficiently definite and certain to destroy the bill. Neither the affidavit for the search warrant nor the search warrant itself are admissible before the jury. They are for the consideration of the court only to determine the admissibility of the evidence which may have been found as a result of the search. The trouble, however, is in the bill itself. It fails to show just what was read to the jury and also the resulting harm therefrom.
The other matters complained of in the trial of the case are not of "sufficient importance to require a reversal of the case and are, therefore, passed without comment.
The case is affirmed.